t c memo united_states tax_court vladimir roudakov petitioner v commissioner of internal revenue respondent docket no 10141-16l filed date vladimir roudakov pro_se gennady zilberman for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl petitioner’s underlying tax_liabilities for the years that are the subject of the nftl were established by this court’s opinion in roudakov v commissioner tcmemo_2014_193 and our decision in that case has become final within the meaning of sec_7481 in this cdp case now be- fore us we conclude that the settlement officer so did not abuse her discretion in sustaining the collection action and we will accordingly uphold her determina- tion findings_of_fact the parties submitted stipulations of fact with attached exhibits that are in- corporated by this reference petitioner resided in new york when he filed his petition in date petitioner was indicted in the u s district_court for the eastern district of pennsylvania on two counts of willfully subscribing to false federal_income_tax returns for and respectively see sec_7206 his first trial ended in a hung jury but upon retrial the jury in date con- victed him on both counts in date he was sentenced to months’ 1all statutory references are to the internal_revenue_code in effect at all relevant times and except as otherwise indicated all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar imprisonment one year of supervised release a dollar_figure special assessment and a dollar_figure fine the u s court_of_appeals for the third circuit in date affirmed his sentence 239_fedappx_776 3d cir after completion of the criminal proceedings the irs examined his returns for and and performed a bank_deposits analysis on the basis of that analysis the irs sent petitioner a notice_of_deficiency in date that deter- mined tax deficiencies and civil_fraud penalties under sec_6663 for his tax years and petitioner timely petitioned this court and after a trial in date we redetermined those deficiencies and fraud penalties roudakov t c m cch pincite on date we issued a decision determining for and respectively deficiencies of dollar_figure dollar_figure and dollar_figure and fraud penalties of dollar_figure dollar_figure and dollar_figure petitioner did not appeal that decision and it became final days thereafter see sec_7481 sec_7483 the irs assessed those amounts of redetermined deficiencies and penalties along with applicable_interest on date on date petitioner sub- mitted a proposed installment_agreement to the irs collection_division in which he offered to pay dollar_figure per month toward satisfaction of his liabilities which including assessed interest then exceeded dollar_figure the irs accepted this installment_agreement but advised petitioner that it would file an nftl to protect the government’s interest on date the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing and he timely requested a cdp hearing the hearing was conducted through a series of telephone calls in date at the hearing petitioner challenged the entirety of his tax_liability for sought abatement of interest and fraud penalties for and and requested with- drawal of the nftl the so concluded that petitioner could not challenge his underlying tax_liabilities because they had been conclusively established by a final_decision of this court she verified that the deficiencies and fraud penalties had been assessed consistently with this court’s decision and she concluded that petitioner had provided no justification for abating any interest to support his request for withdrawal of the nftl petitioner asserted that he could lose his job if the nftl remained in place the so invited him to sub- mit evidence that the nftl would damage his income-earning potential when petitioner failed to submit any information to support his assertion about potential job loss the so closed the case on date the irs issued petitioner a notice_of_determination sus- taining the collection action the notice determined that notwithstanding approv- al of the installment_agreement the nftl was necessary to protect the govern- ment’s interest in the event petitioner were to sell assets or file bankruptcy pe- titioner timely sought review in this court see sec_6330 a standard of review opinion although neither sec_6320 nor sec_6330 prescribes the stan- dard of review that this court should apply in reviewing an irs administrative de- termination in a cdp case our case law tells us what standard to adopt where the validity of a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we re- view the irs decision for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 petitioner seeks to challenge his underlying tax_liability for on the theory that he did not file a valid_return for that year that contention is frivolous petitioner stipulated in the prior tax_court case and we found as a fact that he had filed a valid_return for see roudakov t c m cch pincite we take notice of that prior finding of fact under rule of the federal rules of evidence in any event petitioner’s contention is immaterial because our prior opin- ion on becoming final conclusively established his federal_income_tax liability for each subject year that being so sec_6330 barred him from chal- lenging during the cdp process or in this court his underlying tax_liability for any of those years see eg westby v commissioner tcmemo_2007_194 94_tcm_71 concluding that pursuant to sec_6330 a tax- payer in a cdp case is precluded from challenging the underlying tax deficien- cies redetermined in a prior tax_court case more fundamentally the general_rule of res_judicata precludes petitioner’s challenge to his underlying tax_liabilities for the subject years under that rule once we have entered a final judgment on the merits of a cause of action the parties are thereafter bound ‘not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admis- sible matter which might have been offered for that purpose ’ 333_us_591 quoting 94_us_351 b analysis the only adjudicable question now before us is whether the irs properly sustained the nftl filing to facilitate collection of petitioner’s unpaid tax_liabilities we thus review the record to determine whether the so prop- erly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and consid- ered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collec- tion action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly verified that the tax_liabilities for the subject years had been properly assessed and that all require- ments of applicable law and administrative procedure had been satisfied peti- tioner raised two relevant issues at the cdp hearing a request for abatement of interest and a request that the nftl be withdrawn interest on tax_liabilities arises automatically under sec_6601 and the so determined that the interest on petitioner’s tax_liabilities had been properly assessed sec_6404 authorizes the irs to abate assessed interest that is attributable to any unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial or managerial act a managerial act is an administrative act involving the temporary or perma- nent loss of records or management of personnel sec_301_6404-2 proced admin regs a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion id subpara actions relevant to decision concerning the proper application of federal tax law do not constitute managerial or ministerial acts id subpara and see eg sandberg v commissioner tcmemo_2011_72 holding that the decision whether to subordinate a federal_tax_lien is not a ministerial_act hawksley v commissioner tcmemo_2000_354 80_tcm_705 stating that a determination whether or not correct of federal tax_liabilities is not a ministerial_act petitioner did not identify during the cdp process or in this court any un- reasonable error or delay by any irs officer_or_employee in performing any minis- terial or managerial act the gist of his argument is that many years have passed since he filed his returns he does not dispute the accuracy of the irs’ interest computation but he urges that abatement of interest is justified because the amount is so large the years that have passed since were consumed by the investigation of petitioner’s tax crimes the trial and appeal of his criminal case the ensuing irs examination the tax_court trial of his deficiency case the ensuing irs collection action his pursuit of cdp relief and the ensuing litigation in this court each of these steps involved determining the proper application of federal tax law to petitioner’s facts the mere passage of time absent a showing of unreasonable error or delay by an irs officer_or_employee in performing a ministerial or managerial act under sec_6404 is insufficient to justify abatement of interest pursuant to that provision see eg mcgaughy v commissioner t c 2petitioner errs in asserting that the irs breached its obligation to inform him of the interest rate to which he would be subject contrary to his view the irs is not a financial_institution subject_to laws regulating disclosure of interest rates see eg sec_6311 allowing payment of internal revenue taxes by com- mercially acceptable means but exempting irs from requirements of the truth in lending act u s c sections or any similar state law provisions the interest rate that applies to underpayments of tax is adjusted quarterly and is publicly available see sec_6621 b establishing the underpayment interest rate as three percentage points above the federal_short-term_rate which the secretary determines and publishes the irs publishes quarterly revenue rulings listing the applicable underpayment rate for each calendar_quarter going all the way back to the first quarter of and the notice_of_deficiency peti- tioner received set forth a detailed interest computation for each of the three tax years at issue in his deficiency case memo construing sec_6404 to deny interest abatement for as long as a taxpayer is under criminal investigation or civil audit regardless of the duration of those periods kemp v commissioner tcmemo_2004_139 87_tcm_1406 citing legislative_history for the proposition that con- gress did not intend the abatement authority under sec_6404 to be used routinely to avoid payment of interest see also 113_tc_206 characterizing the irs’ decision to defer civil proceedings until resolution of the related criminal case as an exercise of judgment and not a ministerial_act aff’d 9_fedappx_700 9th cir sec_6323 authorizes the secretary to withdraw an nftl filing if he determines among other things that the taxpayer has entered into an installment_agreement that renders the nftl unnecessary or that withdrawal of the nftl will facilitate the collection of the tax_liability when accepting petitioner’s in- 3even if petitioner had identified some irs error or delay in performing a managerial or ministerial_act he could not show that he would have paid his tax_liabilities sooner but for that error or delay the irs accepted petitioner’s install- ment agreement which proposed to pay dollar_figure per month toward liabilities in excess of dollar_figure on the basis of his inability to pay his tax_liability in full through- out the cdp process petitioner emphasized his inability to pay not any act or omission by irs personnel holding up payment even if we were to assume argu- endo some irs act or omission by petitioner’s own admission no earlier payment would have been made see wright v commissioner tcmemo_2004_69 87_tcm_1103 as a result no interest abatement is called for ibid stallment agreement the collection_division informed him that an nftl would be filed to protect the government’s interest in this case as in blackman v commissioner tcmemo_2013_194 106_tcm_160 the so reasonably determined that it was appropriate to maintain the nftl in order to allow collection of petitioner’s tax_liability in the event that he acquired additional assets or defaulted on the installment_agreement sec_6323 is permissive and nothing in it requires respondent to withdraw the nftl because of an installment_agreement berkery v commissioner tcmemo_2011_57 101_tcm_1258 see sec_301_6323_j_-1 proced admin regs if the commissioner determines con- ditions for withdrawal of an nftl are present the commissioner may but is not required to authorize the withdrawal emphasis added the existence of the installment_agreement by itself did not render the nftl unnecessary given the circumstances here the so’s decision to keep the nftl in place was not an abuse_of_discretion nor did the so abuse her discretion in concluding that withdrawal of the nftl would not facilitate the collection of the tax_liability although petitioner indicated his desire to have the nftl withdrawn he provided the so with no fi- nancial or other information to support his assertion that the nftl’s filing could cause him to lose his job or otherwise interfere with his future gainful em- ployment because nftl withdrawal is a collection alternative see sec_301_6320-1 q a-e6 proced admin regs petitioner was required to provide the so with relevant information for her to consider in determining whe- ther withdrawal of the nftl might be warranted he did not do so despite her professed willingness to consider such information as a result petitioner did not properly raise this issue before the appeals_office or this court see lg kend- rick llc v commissioner 146_tc_17 aff’d __ f app’x __ wl 10th cir date finding that the so did not abuse her discretion in this or any other respect we will sustain the collection action upholding the nftl filing to reflect the foregoing decision will be entered for respondent
